Citation Nr: 9925375	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease, currently evaluated as 60 percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Pedro Nicot Santana, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Dr. Ralph Conway



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1994 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased rating for a 
cardiovascular condition was denied.  The veteran filed a 
timely notice of disagreement to this decision in February 
1995.  By means of a January 1997 rating action, the 
veteran's cardiovascular condition was classified as status 
post coronary artery bypass, status post aortic valve 
replacement, and an increased disability rating of 60 percent 
was assigned.  As this is not a full grant of benefits on 
appeal, the veteran's claim remains open.  The Board notes 
that the January 1997 rating action classifies the veteran's 
cardiovascular condition as "status post coronary artery 
bypass, status post aortic valve replacement, 
arteriosclerotic heart disease with single vessel disease, 
stable angina pectoris and congestive heart failure, 
partially compensated with treatment." 

The veteran has also perfected a timely appeal of a December 
1997 rating decision rendered by the RO wherein a total 
disability rating based on individual unemployability was 
denied.  


REMAND

In a February 1999 letter addressed to the Board, the 
veteran, through his attorney, indicated that he wished to 
appear personally for a hearing.  On May 18, 1999 the Board 
sent the veteran and his attorney a letter asking for 
clarification as to whether the veteran still desired a 
hearing before the Board, and if so, whether he wanted a 
hearing before a member of the Board in Washington, DC or a 
hearing before a member of the Board sitting at the RO.  The 
veteran was informed that if no response was received within 
30 days of the date of the letter, the Board will assume that 
a hearing was desired before a member of the Board sitting at 
the RO.  As no response was received within 30 days of the 
date of the letter, the Board must assume that the veteran 
wishes a hearing before a member of the Board sitting at the 
regional office.  Due process concerns require that he be 
afforded the opportunity for such a hearing.

This case is accordingly REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Board Member, sitting at 
the RO, according to the date of his 
request for such a hearing.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).













